Citation Nr: 1241400	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for Bochdalek hernia, rated 0 percent prior to July 2, 2011, and 10 percent disabling as of July 2, 2011.

3.  Entitlement to an initial compensable rating for migraine headaches. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 10 percent rating for a lumbar spine disability, and 0 percent ratings for migraine headaches and Bochdalek hernia, all effective September 1, 2006. 

The Veteran testified before the Board in October 2010.  In March 2011, the Board remanded the Veteran's claims for additional development.  In a May 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 10 percent rating for the Bochdalek hernia, effective July 2, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase for the Bochdalek hernia remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an increased rating for service-connected lumbar spine disability and Bochdalek hernia are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since the effective date of service connection, the Veteran's migraine headaches have not been manifested by characteristic prostrating attacks occurring at an average frequency of once every two months over a period of several months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & 2012); 38 C.F.R. § Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Here, the Veteran contends that his current headaches are more severe than as contemplated by his current 0 percent disability rating.

The Veteran's service-connected headaches have been rated under Diagnostic Code 8100, which contemplates migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will be assigned when the symptomatology required for the minimum compensable rating is not shown.  38 C.F.R. § 4.31 (2012). 

The Veteran's headaches have been rated 0 percent disabling from the date of service connection.  The Board finds that the Veteran's headaches have not warranted a higher rating at any point since the date of service connection.  Therefore, the Board considers it unnecessary to divide the period on appeal into distinct stages for purposes of discussing and weighing the pertinent evidence of record.  Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that, throughout his period of active service, the Veteran sought episodic treatment for headaches, which were variously attributed to wearing eyeglasses, sinus congestion, an upper respiratory infection, tension, and blood pressure medications.  It was also noted on one occasion that the headaches were possibly due to sleep apnea.  The nature of his reported headaches ranged from mild bilateral temporal headaches to sharp and throbbing on at least one occasion.  No neurological symptoms associated with the headaches were reported.  The Veteran denied nausea, vomiting, and loss of consciousness.  In March 2002, the Veteran was assessed to have tension headaches.  More proximate to discharge, the Veteran was seen in February 2006 and March 2006 for headaches that were possibly associated with blood pressure medications.  There were no eye problems or neurological symptoms reported.  Assessment during those visits was hypertension.

Prior to separation from service, the Veteran was afforded a July 2006 pre-discharge VA examination in which he complained of headaches that began four to five years prior.  They occurred in the left frontal region, occurred twice a day, and lasted 30 minutes to an hour.  There were no specific trigger factors.  Nor was aura or nausea associated with them.  The examiner noted that the Veteran had photophobia, phonophobia, and a tendency to lie down.  The Veteran also sometimes had to use Advil for his headaches.  They were not prostrating.  The July 2006 examination included a clinical assessment, which was negative for any cranial nerve abnormalities.  Nevertheless, the examiner concluded, based on the Veteran's reported history and a review of the chart, that he had headaches that were likely consistent with a migrainous type headache.

The record thereafter is negative for treatment for headaches.  A private April 2006 medical record relating to treatment for hypertension notes that hypertension could certainly cause some of the Veteran's symptoms, including headaches.

Despite the lack of clinical evidence relating to headaches, the Veteran has submitted written statements and testimony before the Board indicating that he continues to experience headaches.  In an October 2006 written statement, the Veteran reported that he still gets migraine headaches often, but that they are not as bad as before.  Then, in his June 2009 substantive appeal, the Veteran disputed VA's finding that his headaches were not prostrating, stating that he has to lie down and rest when his headaches begin.  He further stated that the "exam noted that I indeed suffer from phonophobia, and photophobia, and tendency to lie down."  In a subsequent September 2009 statement, the Veteran stated that when he gets migraine headaches, he lies down and rests until the headache gets better.  He also reported that he takes Advil several times a week and keeps a bottle of Advil on his desk at work.  The Veteran testified during his October 2010 videoconference hearing that his headaches often occurred a couple of times a day several times a week, though not every day.  He testified that he takes Advil "migraine headache pills" and even informed his boss that he was taking those pills for headaches.  He reported that sometimes, he has to go and lay down, though he can get through his job.  However, once he is done with the job, he comes home and relaxes on the couch because of the headaches.  When asked if he has other symptoms, including nausea, photophobia, and sensitivity to light or sound, the Veteran reported that when he gets headaches, he experiences throbbing in his temples and his head seems to be in a fog, so he is unable to think straight, concentrate, or do anything.  If he is at home when he gets a headache, he lays down and tries to go to sleep, and if he cannot, he lays with his eyes closed for 30 minutes to an hour until the pain subsides.  However, normally, the Advil pills do a pretty good job.  When asked if his headaches ever rise to the severity that he has to go into a dark room away from noise or light, he responded that when he gets his headaches, he will go into the bedroom and have everything closed, shades down, and take it easy for 30 minutes to an hour.  Thereafter, he will be a little groggy or slow coming back up to speed.  The Veteran indicated that the severity of his headaches had gotten worse in frequency and severity over the years, estimating an increase of about 30 percent since his July 2006 VA examination.  He also stated that the severity was not as bad as it was in the military.  

Pursuant to the Veteran's October 2010 testimony that his condition had worsened, the Veteran attended additional VA examination in July 2011.  It was noted that his past medical history was positive for migraine headaches since 2001.  However, the Veteran did not recall being referred to a neurologist to make a diagnosis of migraine headaches.  Instead, he stated that a "regular doctor diagnosed him."  The Veteran described his headaches as right frontal headaches resulting in throbbing pain with associated blurred vision in the right eye until the headache resolved.  The Veteran was unsure of precipitating factors.  The headaches occurred two times per week with pain rated as 7/10.  They lasted for approximately two hours, and the Veteran treated with two Advil pills, sometimes requiring a second dose.  He indicated that his headaches are not prostrating, and he can continue to work during his headaches.  However, at times, he reported that he has to leave his work station and go sit in his car for 15 minutes with his eyes closed, which helps to keep the pressure off of the right side of his head.  He had not been to see a doctor for his headaches, nor had he visited an Emergency Room or been hospitalized.  There were no neurological deficits associated with the headaches.  The examiner noted that a 2001 MRI of the brain was normal.  

As on prior VA examination, clinical evaluation revealed no cranial abnormalities associated with the Veteran's headaches.  Additionally, it was noted that a May 2011 computed tomography (CT) scan of the brain was negative except for possible sinusitis requiring clinical correlation.  The July 2011 VA examiner diagnosed migraine headaches.  

The Board now turns to the relevant diagnostic criteria.  A higher 10 percent rating is warranted under Diagnostic Code 8100 for characteristic prostrating attacks occurring an average of once every two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

The Board finds that the Veteran's migraine headaches are not productive of characteristic prostrating attacks and have not been productive of characteristic prostrating attacks since the date of service connection.  Although the Veteran asserts that his migraine episodes are prostrating, the Board does not consider that description to meet the diagnostic criteria of characteristic prostrating attacks, as his symptoms have not been shown to render him powerless in the sense of being incapable of any activity.  Neither the July 2006 nor the July 2011 VA examiner noted the Veteran to have prostrating attacks, and, while the Veteran has reported going to his car to rest for 15 minutes when he gets a headache at work, he has also reported being capable of working through his headaches.  Further, his headaches have been adequately treated with no more than Advil and rest, and the Veteran has not sought any medical treatment for his condition.  Moreover, he has denied nausea and aura associated with his headaches, and despite the July 2006 VA examiner's notation of photophobia and photophobia, the other evidence of record does not support the existence of prostrating attacks with those symptoms.  There is no clinical evidence or report of those symptoms throughout the Veteran's service medical records, and post-service medical records are devoid of treatment or clinical findings relating to any headache disorder and associated neurological symptoms.  Further the July 2011 VA examiner found no neurological deficits associated with the Veteran's headaches, and the Veteran did not report sensitivity to sound or light during that examination.

The Board observes that, while a lay person, the Veteran is competent to report symptoms, such as head pain, blurred vision, sensitivity to sound, and sensitivity to light, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not shown that he is competent to give an opinion on diagnosis, nature, or characterization of a medical condition, such as characteristic prostrating migraine attacks.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his assertions, standing alone, are insufficient to establish that he suffers from characteristic prostrating migraine attacks.

Further, the Board has reason to question the credibility of the Veteran's assertions as to the characteristic symptoms associated with his headaches, as his reports of symptoms have been inconsistent throughout the record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In service, the Veteran did not complain of blurred vision, photophobia, or phonophobia associated with his headaches.  Nor did he complain of symptoms of photophobia or phonophobia during his October 2010 Board hearing or his July 2011 VA examination.  Further, while the July 2006 VA examiner noted those symptoms, the Board finds it significant that the Veteran has not otherwise reported those symptoms, including in his various written statements.  In fact, even in his June 2009 substantive appeal, the Veteran did not report that he had those symptoms, but instead pointed out that the examiner noted that he had those symptoms.  Even when prompted by his service representative during his October 2010 Board hearing as to the existence of those symptoms, the Veteran did not specifically indicate the presence of photophobia or phonophobia and, in fact, changed his testimony somewhat as to his behavior at home when he gets a headache.  At first, he stated that he will lay down on the couch and relax, and then after prompting as to symptoms related to photophobia and phonophobia, the Veteran testified that he goes into the bedroom and lays with the shades down.  The Board also notes that during his July 2006 VA examination, the Veteran reported headaches affecting the left frontal region of his head, and in July 2011, the headaches were affecting the right frontal region of his head.  In contrast, service medical records shortly prior to discharge show complaints of mild bilateral temporal headaches, with no other symptoms reported.  Therefore, due to the inconsistencies in the Veteran's reported headache symptoms, the Board finds that the Veteran's lay statements have lessened credibility, and the Board must, instead, rely on the VA examiners' findings and clinical evidence of record in evaluating the Veteran's claim.  Both VA examiners have indicated that the Veteran's headaches are not prostrating.  The Board finds those examiners' findings to be highly persuasive evidence.

In sum, the Board finds that the evidence of record indicates that, throughout the entire period on appeal, the Veteran has not experienced any characteristic prostrating attacks to more closely approximate the criteria for a 10 percent rating.  The Veteran's service medical records show episodic complaints of headaches related to hypertension medication, sinus congestion, upper respiratory infection, and tension, but do not show a diagnosis of or treatment for migraines or headaches with associated symptoms of nausea, vomiting, aura, photophobia, or phonophobia.  Nor do they show any evidence of prostrating attacks.  Similarly, post-service medical records are also negative for clinical findings related to a headache disorder and associated neurological symptoms.  Moreover, neither the July 2006 nor the July 2011 VA examiners noted the Veteran's headaches to be prostrating, and the Board finds their medical findings to be more probative than the Veteran's lay characterization of his headaches.  

The Board acknowledges that the Veteran experiences headaches multiple times a week, and that he lies down for up to an hour when they occur.  However, they have not been demonstrated to be completely prostrating and with characteristic traits of nausea, photophobia, or phonophobia.  Further, while the Veteran has reported that his headaches can last up to two hours, he also reported that he only sits in his car at work for 15 minutes, and is therefore, capable of resuming work activity after 15 minutes.  He has also reported that he can work through his headaches.  Further, the Veteran has reported adequate relief with Advil, stating that those pills work pretty well, and his headaches have not caused the Veteran to seek any medical treatment.  Accordingly, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a higher 10 percent rating.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's migraine headaches since the date of service connection, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that Veteran's complaints of functional impairment associated with his service-connected migraine headaches.  Nevertheless, the Board considers it significant that, throughout the pendency of this appeal, the Veteran has demonstrated that he is capable of full time vocational and occupational activity as a claims representative with the Social Security Administration.  Further, the Veteran has testified that his boss is aware of his condition, and he is able to go to his car for 15 minutes to close his eyes when he gets a headache during the workday.  He also has reported that he is able to work through his headaches.  Thus, it does not appear that the migraine disability for which the Veteran seeks a higher rating has either precluded him from working or markedly interfered with his employment.  

In any event, the Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  That is particularly true with respect to the neurological codes used to rate the Veteran's migraine headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  That code contemplates occupational and functional impairment as criteria for the assignment of schedular ratings. 

Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's migraines.  Nor does that evidence indicate that the service-connected migraine disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated June 2006 of the elements necessary to substantiate his service connection claim.  

Further, the Board notes that the Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following a grant of service connection for migraine headaches.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  On the contrary, he reported to the July 2011 VA examiner that he has not sought any medical treatment for his headache disability.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable rating for migraine headaches is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for increased ratings for his lumbar spine disability and his Bochdalek hernia.

During his October 2010 Board hearing, the Veteran testified that he has been seen multiple times for his Bochdalek hernia since his August 2006 separation from service.  However, only one medical record dated in August 2006 showing treatment for his hernia has been associated with the claims file.  Additionally, the Veteran testified that he seeks treatment when his symptoms are severe, suggesting that the outstanding medical records could support entitlement to a higher disability rating.  Further, a June 2009 memorandum from the Veteran's family practice physician indicates that the Veteran has been seen multiple times for low back pain and undergone additional imaging of his low back, which was noted to be normal.  That memorandum also states that treatment goals include restored movement, suggesting that the Veteran has been found during treatment to have limited movement.  As the Veteran has put the VA on notice that private records exist pertaining to his Bochdalek hernia and lumbar spine disability, and those records could support entitlement to a higher disability rating, remand is necessary to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his lumbar spine disability with radiculopathy and his Bochdalek hernia, to include the Family Practice Clinic at Barksdale Air Force Base, and the HealthPlex in Shreveport, Louisiana.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2.  Then, readjudicate the claims.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


